--------------------------------------------------------------------------------

Exhibit 10.1
 
CAPITAL SOUTHWEST CORPORATION
2009 STOCK INCENTIVE PLAN
 
1.
PURPOSE

 
This Plan is intended to foster and promote the long-term financial success of
Capital Southwest Corporation and its Subsidiaries (the "Company Group"); to
reward performance and to increase shareholder value by providing Participants
appropriate incentives and rewards; to enable the Company Group to attract and
retain the services of outstanding individuals upon whose judgment, interest and
dedication the successful conduct of the Company Group’s businesses are largely
dependent; to encourage Participants’ ownership interest in Capital Southwest
Corporation; and to align the interests of management and directors with that of
the Company’s shareholders.
 
2.
DEFINITIONS

 
(a)        "Affiliate" means any "parent corporation" or "subsidiary
corporation" of the Company, as such term is defined in Code Sections 424(e) and
424(f).
 
(b)        "Award" means, individually or collectively, a grant under the Plan
of Non-Statutory Stock Options, Incentive Stock Options and Restricted Stock
Awards.
 
(c)        "Award Agreement" means a written or electronic agreement evidencing
and setting forth the terms of an Award.
 
(d)        "Board of Directors" means the board of directors of the Company.
 
(e)        "Cause" means, unless otherwise specified in the Award Agreement or
in an employment agreement with any member of Company Group, with respect to a
Participant:
 
 
(i)
Commission of any act or acts of personal dishonesty intended to result in
substantial personal enrichment to the Employee to the detriment of any Company
Group member;

 
 
(ii)
Conviction of, or entering into a plea of nolo contendere to, a felony;

 
 
(iii)
In the case of an Employee, repeated failures to perform his responsibilities
that are demonstrably willful and deliberate, provided that such failures have
continued for more than 10 days following written notice from the Company of its
intent to terminate his employment based on such failures;

 
 
(iv)
Intentional, repeated or continuing violation of any of the applicable Company
Group member’s policies or procedures that occurs or continues after notice to
the Participant that he or she has violated such policy or procedure; or

 
 
(v)
Any material breach of a written covenant or agreement with a Company Group
member, including the terms of this Plan or any material breach of fiduciary
duty to a Company Group member.

 
A Participant shall be considered to have been discharged for Cause if the
Company determines within 30 days after his resignation or discharge that
discharge for Cause was warranted.
 
 (f)        "Change in Control" means
 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)
the date any one person, or more than one "person" acting as a group, acquires
(or has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person(s)) ownership of Common Stock possessing 51%
or more of the total voting power of the Common Sock of the Company;

 
 
(ii)
individuals who at any time during the term of this Agreement constitute the
board of directors of the Company (the "Incumbent Board") cease for any reason
to constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election or nomination for election
was approved by a vote of at least 75% of the directors comprising the Incumbent
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without
objection to such nomination) shall be, for purposes of this clause (ii)
considered as though such person were a member of the Incumbent Board;

 
 
(iii)
any consolidation or merger to which the Company is a party, if following such
consolidation or merger, shareholders of the Company immediately prior to such
consolidation or merger shall not beneficially own securities representing at
least 51% of the combined voting power of the outstanding voting securities of
the surviving or continuing corporation; or

 
 
(iv)
any sale, lease, exchange or other transfer (in one transaction or in a series
of related transactions) of all, or substantially all, of the assets of the
Company, other than to an entity (or entities) of which the Company or the
shareholders of the Company immediately prior to such transaction beneficially
own securities representing at least 51% of the combined voting power of the
outstanding voting securities.

 
(g)       "Code" means the Internal Revenue Code of 1986, as amended.
 
(h)       "Committee" means the Compensation Committee of the Board of
Directors.
 
(i)        "Common Stock" means the Common Stock of the Company, par value,
$1.00 per share.
 
(j)        "Company" means Capital Southwest Corporation, a corporation
organized under the laws of the State of Texas, and all successors to it.
 
(k)       "Covered Employee" means an Employee who is, or is determined by the
Committee may become, a "covered employee" within the meaning of Code Section
162(m).
 
 (l)        "Date of Grant" means the date when the Company completes the
corporate action necessary to create the legally binding right constituting an
Award, as provided in Code Section 409A and the regulations thereunder.
 
(m)      "Disability" has the meaning set forth in Code Section 22(e)(3).
 
(n)       "Effective Date" means the date the Plan is approved by the
shareholders of the Company.
 
(o)       "Employee" means any person employed by the Company or a
Subsidiary.  Directors who are employed by the Company or a Subsidiary shall be
considered Employees under the Plan.
 
(p)       "Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
(q)       "Exercise Price" means the price at which a Participant may purchase a
share of Common Stock pursuant to an Option.
 
 (r)        "Fair Market Value" on any date means the market price of Common
Stock, determined by the Committee as follows:
 
 
(i)
If the Common Stock is listed and traded on a national securities exchange (as
such term is defined by the Exchange Act, as amended) or on the NASDAQ National
Market System  on the date of determination, then the Fair Market Value per
share shall be the closing price of a share of the Common Stock on said national
securities exchange or NASDAQ National Market System on the date of
determination.  If the Common Stock is traded in the over-the-counter market,
the Fair Market Value per share shall be the average of the closing bid and
asked prices of a share on the date of determination;

 
 
(ii)
If the Common Stock is listed on a national securities exchange or on the NASDAQ
National Market System but no shares of the Common Stock are traded on the date
of determination, but there were shares traded on dates within a reasonable
period before the date of determination, the Fair Market Value shall be the
closing price of a share of the Common Stock on the most recent date before the
date of determination.  If the Common Stock is regularly traded in the
over-the-counter market but no shares of the Common Stock are traded on the date
of determination, but there were shares traded on dates within a reasonable
period before the date of determination, the Fair Market Value shall be the
average of the closing bid and asked prices of a share of the Common Stock on
the most recent date before the date of determination on which trading occurred.

 
 
(iii)
If neither of the foregoing provisions is applicable,, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate, in accordance with Code Section 409A.

 
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal.  The Committee’s
determination of Fair Market Value shall be conclusive and binding on all
persons.
 
(s)       "Incentive Stock Option" means a stock option granted to a Participant
pursuant to Section 8 of the Plan that is intended to meet the requirements of
Code Section 422.
 
(t)        "Non-Statutory Stock Option" means a stock option granted to a
Participant pursuant to Section 7 of the Plan that is not intended to qualify,
or does not qualify, as an Incentive Stock Option.
 
(u)       "Option" means an Incentive Stock Option or a Non-Statutory Stock
Option.
 
(v)       "Outside Director" means a member of the Board of Directors of the
Company or a Subsidiary who is not also an Employee of the Company or a
Subsidiary.
 
(w)      "Participant" means any person who holds an outstanding Award.
 
(x)        "Performance Criteria" means the criteria the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period.  The Performance Criteria that will be
used to establish Performance Goals are limited to the following: economic value
added (as determined by the Committee): achievement of profit, loss or expense
ratio; cash flow; book value; sales of products; net income (either before or
after taxes); operating earnings; return on capital; return on net assets;
return on shareholders’ equity; return on assets; shareholder returns;
productivity; expenses; margins; operating efficiency; customer satisfaction;
earnings per share; price per share of Common Stock; and market share, any of
which may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group.  The Committee shall, within
the time prescribed by Code Section 162(m), define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.
 
 
 

--------------------------------------------------------------------------------

 
 
(y)       "Performance Goals" means the goals established in writing by the
Committee for the Performance Period based upon the Performance
Criteria.  Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a Subsidiary or an individual.  The
Committee shall establish Performance Goals for each Performance Period prior
to, or as soon as practicable after, the commencement of such Performance
Period.  The Committee, in its discretion, may, within the time prescribed by
Code Section 162(m), adjust or modify the calculation of Performance Goals for
such Performance Period in order to prevent the dilution or enlargement of the
rights of Participants (i) in the event of, or in anticipation of, any unusual
or extraordinary corporate item, transaction, event, or development, or (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.
 
(z)        "Performance Period" means the designated period during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.
 
(aa)     "Plan" means this Capital Southwest Corporation 2009 Stock Incentive
Plan.
 
(bb)     "Qualified Performance-Based Award" means an Award that is intended to
qualify as "qualified performance-based compensation" within the meaning of Code
Section 162(m) and is designated as a Qualified Performance-Based Award pursuant
to Section 12 hereof.
 
(cc)      "Retirement" with respect to an Employee means Termination of Services
which is designated by the Committee as a "retirement" for purposes of the
Plan.  With respect to an Outside Director, "Retirement" means termination of
service as a member of the Board of Directors of the Company and its
Subsidiaries for any reason other than death or Disability.
 
(dd)     "Share" means a share of Common Stock.
 
(ee)      "Subsidiary" means any corporation, partnership or other form of
unincorporated entity of which the Company owns, directly or indirectly, 50% or
more of the total combined voting power of all classes of stock, if the entity
is a corporation; or of the capital or profits interest, if the entity is a
partnership or another form of unincorporated entity.
 
(ff)       "Termination of Service" shall mean the termination of employment of
an Employee by the Company and all Subsidiaries or the termination of service by
an Outside Director as a member of the Board of Directors of the Company and all
Subsidiaries.  A Participant’s service shall not be deemed to have terminated
because of a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service.  Furthermore, a Participant’s service with the Company
Group shall not be deemed to have terminated if the Participant takes any
military leave, sick leave, or other bona fide leave of absence approved by the
Company or a Subsidiary;  provided, however, that if any such leave exceeds 90
days, on the 91st day of such leave the Participant’s service shall be deemed to
have terminated unless the Participant’s leave of absence is approved by the
Committee.  The Participant’s service shall be deemed to have terminated upon
the entity for which the Participant performs service ceasing to be a Subsidiary
(or any successor).  Subject to the foregoing, the Company, in its discretion,
shall determine whether a Participant’s service has terminated and the effective
date of such termination.
 
 
 

--------------------------------------------------------------------------------

 
 
3.
ADMINISTRATION

 
The Committee shall administer the Plan.  The Committee shall consist of two or
more disinterested directors of the Company, who shall be appointed by the Board
of Directors.  A member of the Board of Directors shall be deemed to be
"disinterested" only if he satisfies (i) such requirements as the Securities and
Exchange Commission may establish for non-employee directors administering plans
intended to qualify for exemption under Rule 16b-3 (or its successor) under the
Exchange Act and (ii) such requirements as the Internal Revenue Service may
establish for outside directors acting under plans intended to qualify for
exemption under Code Section 162(m)(4)(C).  The Board of Directors may also
appoint one or more separate committees of the Board of Directors, each composed
of one or more directors of the Company or a Subsidiary who need not be
disinterested, that may grant Awards and administer the Plan with respect to
Employees, Outside Directors, and other individuals who are not considered
officers or directors of the Company under Section 16 of the Exchange Act or for
whom Awards are not intended to satisfy the provisions of Code Section 162(m).
 
(a)       The Committee shall have the sole and complete authority to:
 
 
(i)
determine the individuals to whom Awards are granted, the type and amounts of
Awards to be granted and the time of all such grants;



 
(ii)
determine the terms, conditions and provisions of, and restrictions relating to,
each Award granted;



 
(iii)
interpret and construe the Plan and all Award Agreements;



 
(iv)
prescribe, amend and rescind rules and regulations relating to the Plan;



 
(v)
determine the content and form of all Award Agreements;



 
(vi)
determine all questions relating to Awards under the Plan, including whether any
conditions relating to an Award have been met;



 
(vii)
consistent with the Plan and with the consent of the Participant, as
appropriate, amend any outstanding Award or amend the exercise date or dates
thereof, provided that the Committee shall not have any discretion or authority
to make changes to any Award that is intended to qualify as a Qualified
Performance-Based Award to the extent that the existence of such discretion or
authority would cause such Award not to so qualify, or to "reprice" any Options
within the meaning of Section 18(b) hereof;



 
(viii)
determine the duration and purpose of leaves of absence that may be granted to a
Participant without constituting termination of the Participant’s employment for
the purpose of the Plan or any Award;



 
(ix)
maintain accounts, records and ledgers relating to Awards;



 
(x)
maintain records concerning its decisions and proceedings;



 
(xi)
employ agents, attorneys, accountants or other persons for such purposes as the
Committee considers necessary or desirable; and



 
(xii)
do and perform all acts which it may deem necessary or appropriate for the
administration of the Plan and to carry out the objectives of the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
The Committee’s determinations under the Plan shall be final and binding on all
persons.
 
(b)        Each Award shall be evidenced by an Award Agreement containing such
provisions as may be approved by the Committee.  Each Award Agreement shall
constitute a binding contract between the Company and the Participant, and every
Participant, upon acceptance of the Award Agreement, shall be bound by the terms
and restrictions of the Plan and the Award Agreement.  The terms of each Award
Agreement shall be in accordance with the Plan, but each Award Agreement may
include such additional provisions and restrictions determined by the Committee,
in its discretion, provided that such additional provisions and restrictions are
not inconsistent with the terms of the Plan.  In particular, and at a minimum,
the Committee shall set forth in each Award Agreement (i) the type of Award
granted; (ii) the Exercise Price of any Option or Stock Appreciation Right;
(iii) the number of Shares subject to the Award; (iv) the expiration date of the
Award; (v) the manner, time, and rate (cumulative or otherwise) of exercise or
vesting of such Award; and (vi) the restrictions, if any, placed upon such
Award, or upon Shares which may be issued upon exercise of such Award.  The
Chairman of the Committee and such other directors and officers as shall be
designated by the Committee is hereby authorized to execute Award Agreements on
behalf of the Company and to cause them to be delivered to the recipients of
Awards.
 
4.
TYPES OF AWARDS AND RELATED RIGHTS

 
The following types of Awards may be granted under the Plan:
 
(a)        Non-Statutory Stock Options;
 
(b)        Incentive Stock Options; and
 
(c)        Restricted Stock Awards.
 
5.
STOCK SUBJECT TO THE PLAN

 
(a)        General Limitations.  Subject to adjustment as provided in Section 16
of the Plan, the maximum number of Shares reserved for issuance in connection
with Awards under the Plan is 47,000 Shares. Subject to adjustment as provided
in Section 16 of the Plan, the maximum number of Shares reserved for issuance as
Incentive Stock Options under the Plan is 140,000 Shares.
 
    (b)         Individual Limitations.  Subject to adjustment as provided in
Section 15 of the Plan:
 
 
(i)
the maximum number of Shares with respect to which Options may be granted to any
individual during any one calendar year is 18,750 Shares; and

 
 
(ii)
in no event may Qualified Performance-Based Awards be granted to a single
Participant in any 12-month period (i) in respect of more than 6,250 Shares.

 
(c)        Other Rules.
 
 
(i)
The number of Shares associated with an Award originally counted against the
limitations as the result of the grant of the Award shall be restored against
the limitations and be available for reissuance under this Plan if and to the
extent the Award is surrendered, cancelled, expires, terminates or is forfeited
for any reason.

 
 
(ii)
The following Shares shall not become available for issuance or reissuance under
the Plan:

 
 
 

--------------------------------------------------------------------------------

 
 
 
A.
Shares tendered by a Participant as full or partial payment to the Company upon
exercise of an Option;

 
 
B.
Shares withheld by, or otherwise remitted to satisfy a Participant’s tax
withholding obligations upon the lapse of restrictions on a Restricted Stock,
the exercise of Options granted under the Plan or upon any other payment or
issuance of Shares under the Plan.

 
(d)        Shares issued under the Plan may be either authorized but unissued
Shares, authorized Shares previously issued held by the Company in its treasury
which have been reacquired by the Company, or Shares purchased by the Company in
the open market.
 
6.
ELIGIBILITY

 
Subject to the terms of the Plan, all Employees and Outside Directors shall be
eligible to receive Awards under the Plan.
 
7.
NON-STATUTORY STOCK OPTIONS

 
The Committee may, subject to the limitations of this Plan and the availability
of Shares reserved but not previously awarded under the Plan, grant
Non-Statutory Stock Options to eligible individuals upon such terms and
conditions as it may determine to the extent such terms and conditions are
consistent with the following provisions:
 
(a)        Exercise Price.  The Committee shall determine the Exercise Price of
each Non-Statutory Stock Option.  However, the Exercise Price shall not be less
than the Fair Market Value of the Common Stock on the Date of Grant.
 
(b)        Terms of Non-Statutory Stock Options.  The Committee shall determine
the term during which a Participant may exercise a Non-Statutory Stock Option,
but in no event may a Participant exercise a Non-Statutory Stock Option, in
whole or in part, more than 10 years from the Date of Grant.  The Committee
shall also determine the date on which each Non-Statutory Stock Option, or any
part thereof, first becomes exercisable and any terms or conditions a
Participant must satisfy in order to exercise each Non-Statutory Stock
Option.  Shares underlying each Non-Statutory Stock Option may be purchased, in
whole or in part, by the Participant at any time during the term of such
Non-Statutory Stock Option, after such Option becomes exercisable.  A
Non-Statutory Stock Option may not be exercised for fractional shares.
 
(c)        Termination of Service (General).  Unless otherwise determined by the
Committee, upon a Participant’s Termination of Service for any reason other than
Disability or death, or Termination for Cause, the Participant may exercise only
those Non-Statutory Stock Options that were immediately exercisable by the
Participant at the date of such termination and only for one month following the
date of such termination, or, if sooner, the expiration of the term of the
Non-Statutory Stock Option.
 
(d)        Termination of Service (Disability or Death).  Unless otherwise
determined by the Committee, in the event of a Participant’s Termination of
Service due to Disability or death, all Non-Statutory Stock Options held by such
Participant that are not vested shall terminate and the vested Non-Statutory
Stock Options shall remain exercisable for six months following the date of such
termination, or, if sooner, the expiration of the term of the Non-Statutory
Stock Option.
 
(e)        Termination of Service for Cause.  Unless otherwise determined by the
Committee, in the event of a Participant’s Termination of Service for Cause, all
rights with respect to the Participant’s Non-Statutory Stock Options shall be
forfeited and expire immediately upon the effective date of such Termination for
Cause.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)        Extension of Term of Option.  The period during which a Non-Statutory
Stock Option is to remain exercisable following a Participant’s Termination of
Service shall be extended if the exercise of the Non-Statutory Stock Option
would violate an applicable Federal, state, local, or foreign law until 30 days
after the exercise of the Non-Statutory Stock Option would no longer violate
applicable Federal, state, local, and foreign laws, but not beyond the original
term of the Non-Statutory Stock Option pursuant to Section 7(b).
 
(g)        Acceleration Upon Change in Control.  In the event of a Change in
Control, all Non-Statutory Stock Options held by a Participant shall immediately
become exercisable and, subject to Section 16(b), shall remain exercisable until
the expiration of the term of the Non-Statutory Stock Option.
 
(h)        Payment.  Payment due to a Participant upon the exercise of a
Non-Statutory Stock Option shall be made in the form of Shares.
 
8.
INCENTIVE STOCK OPTIONS

 
The Committee may, subject to the limitations of the Plan and the availability
of Shares reserved but not previously awarded under this Plan, grant Incentive
Stock Options to Employees upon such terms and conditions as it may determine to
the extent such terms and conditions are consistent with the following
provisions:
 
(a)        Exercise Price.  The Committee shall determine the Exercise Price of
each Incentive Stock Option.  However, the Exercise Price shall not be less than
the Fair Market Value of the Common Stock on the Date of Grant; provided,
however, that if at the time an Incentive Stock Option is granted, the Employee
owns or is treated as owning, for purposes of Code Section 422, Common Stock
representing more than 10% of the total combined voting securities of the
Company ("10% Owner"), the Exercise Price shall not be less than 110% of the
Fair Market Value of the Common Stock on the Date of Grant.
 
(b)        Amounts of Incentive Stock Options.  To the extent the aggregate Fair
Market Value of Shares with respect to which Incentive Stock Options that are
exercisable for the first time by an Employee during any calendar year under the
Plan and any other stock option plan of the Company or an Affiliate exceeds
$100,000, or such higher value as may be permitted under Code Section 422, such
Options in excess of such limit shall be treated as Non-Statutory Stock
Options.  Fair Market Value shall be determined as of the Date of Grant with
respect to each such Incentive Stock Option.
 
(c)        Terms of Incentive Stock Options.  The Committee shall determine the
term during which a Participant may exercise an Incentive Stock Option, but in
no event may a Participant exercise an Incentive Stock Option, in whole or in
part, more than 10 years from the Date of Grant; provided, however, that if at
the time an Incentive Stock Option is granted to an Employee who is a 10% Owner,
the Incentive Stock Option granted to such Employee shall not be exercisable
after the expiration of five years from the Date of Grant.  The Committee shall
also determine the date on which each Incentive Stock Option, or any part
thereof, first becomes exercisable and any terms or conditions a Participant
must satisfy in order to exercise each Incentive Stock Option.  Shares
underlying each Incentive Stock Option may be purchased, in whole or in part, at
any time during the term of such Incentive Stock Option, after such Option
becomes exercisable.  An Incentive Stock Option may not be exercised for
fractional shares.
 
(d)        Termination of Employment (General).  Unless otherwise determined by
the Committee, upon a Participant’s Termination of Service for any reason other
than Disability or death, or Termination for Cause, for three months following
the date of such termination, or, if sooner, the expiration of the term of the
Incentive Stock Option.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)        Termination of Employment (Disability or Death).  Unless otherwise
determined by the Committee, in the event of a Participant’s Termination of
Service due to Disability or death, the Participant may exercise only those
Incentive Stock Options that were immediately exercisable by the Participant at
the date of such termination and only for six months following the date of such
termination, or, if sooner, the expiration of the term of the Incentive Stock
Option.
 
(f)        Termination of Employment for Cause.  Unless otherwise determined by
the Committee, in the event of an Employee’s Termination for Cause, all rights
under such Employee’s Incentive Stock Options shall expire immediately upon the
effective date of such Termination for Cause.
 
(g)        Extension of Term of Option.  The period during which an Incentive
Stock Option is to remain exercisable following a Participant’s Termination of
Service shall be extended if the exercise of the Incentive Stock Option would
violate an applicable Federal, state, local, or foreign law until 30 days after
the exercise of the Incentive Stock Option would no longer violate applicable
Federal, state, local, and foreign laws, but not beyond the original term of the
Incentive Stock Option pursuant to Section 8(c).  Any extension of the term of
an Incentive Stock Option pursuant to this Section 8(g) may cause the Option to
be treated as a Non-Statutory Stock Option.
 
(h)        Acceleration Upon a Change in Control.  In the event of a Change in
Control, all Incentive Stock Options held by such a Participant shall become
immediately vested and fully exercisable, and, subject to Section 16(b), shall
remain exercisable until the expiration of the term of the Incentive Stock
Option.
 
(i)         Payment.  Payment due to a Participant upon the exercise of an
Incentive Stock Option shall be made in the form of Shares.
 
(j)         Disqualifying Dispositions.  Each Award Agreement with respect to an
Incentive Stock Option shall require the Participant to notify the Committee of
any disposition of Shares issued pursuant to the exercise of such Option under
the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), within 10 days of such disposition.
 
9.
METHOD OF EXERCISE OF OPTIONS

 
Subject to any applicable Award Agreement, any Option may be exercised by the
Participant in whole or in part at such time or times, and the Participant may
make payment of the Exercise Price in such form or forms, including, without
limitation, payment by delivery of cash or Common Stock owned by the Participant
for more than six months having a Fair Market Value on the exercise date equal
to the total Exercise Price, or by any combination of cash and Shares, including
exercise by means of a cashless exercise arrangement with a qualifying
broker-dealer.  The Participant may deliver shares of Common Stock either by
attestation or by the delivery of a certificate or certificates for shares duly
endorsed for transfer to the Company.
 
10.
RESTRICTED STOCK AWARDS

 
The Committee may, subject to the limitations of the Plan and the availability
of Shares reserved but not previously awarded under this Plan, grant Restricted
Stock Awards to eligible individuals upon such terms and conditions as it may
determine to the extent such terms and conditions are consistent with the
following provisions:
 
(a)        Payment of the Restricted Stock Award.  The Restricted Stock Award
may only be made in whole Shares.
 
(b)        Terms of the Restricted Stock Awards.  The Committee shall determine
the dates on which Restricted Stock Awards granted to a Participant shall vest
and any specific conditions or Performance Goals which must be satisfied prior
to the vesting of any installment or portion of the Restricted Stock
Award.  Notwithstanding other paragraphs in this Section 10, the Committee may,
in its sole discretion, accelerate the vesting of any Restricted Stock Awards
except for any Restricted Stock Awards that are Qualified Performance-Based
Awards under Section 12 hereof.  The acceleration of any Restricted Stock Award
shall create no right, expectation or reliance on the part of any other
Participant or that certain Participant regarding any other Restricted Stock
Awards.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)        Termination of Service.  Unless otherwise determined by the
Committee, upon a Participant’s Termination of Service for any reason other than
Retirement, Disability or death, the Participant’s unvested Restricted Stock
Awards as of the date of termination shall be forfeited and any rights the
Participant had to such unvested Restricted Stock Awards shall become null and
void.  Unless otherwise provided in the applicable Award Agreement, in the event
of a Participant’s Termination of Service due to Retirement, Disability or
death, all unvested Restricted Stock Awards held by such Participant, including
any portion of a Restricted Stock Award subject to a Performance Goal, shall
immediately vest.
 
(d)        Acceleration Upon a Change in Control.  In the event of a Change in
Control, all unvested Restricted Stock Awards held by a Participant shall become
immediately vested.
 
11.
DIVIDENDS AND OTHER DISTRIBUTIONS.  A PARTICIPANT HOLDING A RESTRICTED STOCK
AWARD SHALL, UNLESS OTHERWISE PROVIDED IN THE APPLICABLE AWARD AGREEMENT, BE
ENTITLED TO RECEIVE, WITH RESPECT TO EACH SUCH SHARE COVERED BY A RESTRICTED
STOCK AWARD, A PAYMENT EQUAL TO ANY DIVIDENDS OR DISTRIBUTIONS.

 
(a)        Voting of Restricted Stock Awards.  After a Restricted Stock Award
has been granted, but for which Shares covered by such Restricted Stock Award
have not yet vested, the Participant shall be entitled to vote such Shares
subject to the rules and procedures adopted by the Committee for this purpose.
 
(b)        Restrictive Legend.  Each certificate issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
at the discretion of the Board, each such certificate may be deposited in a bank
designated by the Board.  Each such certificate shall bear the following (or a
similar) legend:
 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Capital Southwest Corporation 2009 Stock Incentive Plan and an agreement
entered into between the registered owner and Capital Southwest.  A copy of such
plan and agreement is on file at the principal office of Capital Southwest
Corporation."
 
(c)        Transfers of Unrestricted Shares.  Upon the vesting date for a
Restricted Stock Award, such Restricted Stock will be transferred free of all
restrictions to a Participant (or his or her legal representative, beneficiary
or heir).
 
12.
QUALIFIED PERFORMANCE-BASED AWARDS

 
  (a)        Purpose.  The purpose of this Section 12 is to provide the
Committee the ability to grant Restricted Stock as Qualified Performance-Based
Awards.  If the Committee, in its discretion, decides to grant to a Covered
Employee an Award that is intended to constitute a Qualified Performance-Based
Award, the provisions of this Section 12 shall control over any contrary
provision contained herein; provided, however, that the Committee may grant
Awards to Covered Employees that are based on Performance Criteria or
Performance Goals that do not satisfy the requirements of this Section 12.
 
 
 

--------------------------------------------------------------------------------

 
 
   (b)        Applicability.  This Section 12 shall apply only to those Covered
Employees selected by the Committee to receive Qualified Performance-Based
Awards.  The designation of a Covered Employee as a Participant for a
Performance Period shall not in any manner entitle the Participant to receive an
Award for the relevant Performance Period.  Moreover, designation of a Covered
Employee as a Participant for a particular Performance Period shall not require
designation of such Covered Employee as a Participant in any subsequent
Performance Period and designation of one Covered Employee as a Participant
shall not require designation of any other Covered Employees as a Participant in
such period or in any other period.
 
   (c)        Procedures with Respect to Qualified Performance-Based Awards.  To
the extent necessary to comply with the Qualified Performance-Based Award
requirements of Code Section 162(m)(4)(C), with respect to any Award that may be
granted to one or more Covered Employees, no later than 90 days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Code Section 162(m)), the Committee shall, in writing, (a) designate one or
more Covered Employees, (b) select the Performance Criteria applicable to the
Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and (d)
specify the relationship between Performance Criteria and the Performance Goals
and the amounts of such Restricted Stock Awards, as applicable, to be earned by
each Covered Employee for such Performance Period.  Following the completion of
each Performance Period, the Committee shall certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period.  No
Award or portion thereof that is subject to the satisfaction of any condition
shall be considered to be earned or vested until the Committee certifies in
writing that the conditions to which the distribution, earning or vesting of
such Award is subject have been achieved.  The Committee may not increase during
a year the amount of a Qualified Performance-Based Award that would otherwise be
payable upon satisfaction of the conditions but may reduce or eliminate the
payments as provided for in the Award Agreement.
 
    (d)       Payment of Qualified Performance-Based Awards.  Unless otherwise
provided in the applicable Award Agreement, a Participant must be employed by
the Company or a subsidiary on the day a Qualified Performance-Based Award for
such Performance Period is paid to the Participant.  Furthermore, a Participant
shall be eligible to receive payment pursuant to a Qualified Performance-Based
Award for a Performance Period only if the Performance Goals for such period are
achieved.
 
   (e)         Acceleration Upon a Change in Control.  In the event of a Change
in Control, all unvested Qualified Performance-Based Awards held by a
Participant shall become vested upon the Change in Control.
 
   (f)         Dividends and Other Distributions.  The Participant shall not be
paid any dividends or distributions or other distributions with respect to
Qualified Performance-Based Awards until the Participant has become vested in
the Shares covered by the Qualified Performance-Based Awards.  At the time of
vesting, the Participant shall receive a cash payment equal to the aggregate
cash dividends (without interest) (other than distributions in Shares) and the
number of Shares equal to any stock dividends that the Participant would have
received if the Participant had owned all of the Shares which vested for the
period beginning on the date of the Award, and ending on the date of vesting or
payment.  No dividends shall be paid to the Participant with respect to any
Qualified Performance-Based Awards that are forfeited by the Participant.
 
   (g)           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award granted to a Covered Employee that is intended to constitute
a Qualified Performance-Based Award shall be subject to any additional
limitations set forth in Code Section 162(m) or any regulations or rulings
issued thereunder that are requirements for qualification as qualified
performance-based compensation as described in Code Section 162(m)(4)(C), and
the Plan shall be deemed amended to the extent necessary to conform to such
requirements.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)        Effect on Other Plans and Arrangements.  Nothing contained in the
Plan will be deemed in any way to limit or restrict the Committee from making
any award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.
 
13.
RIGHTS OF PARTICIPANTS

 
No Participant shall have any rights as a shareholder with respect to any Shares
covered by an Option until the date of issuance of a stock certificate for such
Common Stock.  Nothing contained in this Plan or in any Award Agreement confers
on any person any right to continue in the employ or service of the Company or
an Affiliate or interferes in any way with the right of the Company or an
Affiliate to terminate a Participant’s services.
 
14.
DESIGNATION OF BENEFICIARY

 
A Participant may, with the consent of the Committee, designate a person or
persons to receive, in the event of death, any Award to which the Participant
would then be entitled.  Such designation will be made upon forms supplied by
and delivered to the Company and may be revoked in writing.  If a Participant
fails to designate a beneficiary, then the Participant’s estate will be deemed
to be the beneficiary.
 
15.
TRANSFERABILITY OF AWARDS

 
No Award granted hereunder shall be transferable, voluntarily or involuntarily,
other than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code.  During a
Participant’s lifetime, Incentive Stock Options may be exercised only by the
Participant (or a legal representative if the Participant becomes
incapacitated).
 
16.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR A CHANGE OF CONTROL

 
                    (a)        Adjustment Clause.  In the event of any change in
the outstanding shares of Stock of the Company by reason of any stock dividend,
split, spinoff, recapitalization, merger, consolidation, combination,
extraordinary dividend, exchange of shares or other change affecting the
outstanding shares of Stock as a class without the Company’s receipt of
consideration, or other equity restructuring within the meaning of Financial
Accounting Standard No. 123 (revised 2004), appropriate adjustments shall be
made to (i) the aggregate number of shares of Stock with respect to which Awards
may be made under the Plan, (ii) the terms and the number of shares and/or the
price per share of any outstanding Stock Options, and (iii) the share
limitations set forth in Section 5 hereof.  The Committee shall also make
appropriate adjustments described in (i)-(iii) of the previous sentence in the
event of any distribution of assets to shareholders other than a normal cash
dividend.  Adjustments, if any, and any determination or interpretations, made
by the Committee shall be final, binding and conclusive.  Conversion of any
convertible securities of the Company shall not be deemed to have been effected
without receipt of consideration.  Except as expressly provided herein, no
issuance by the Company of shares of any class or securities convertible into
shares of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of shares subject to an Award.
 
(b)       Change of Control.  If a Change of Control occurs, the Committee may,
in its discretion and without limitation:
 

 
(i)
cancel outstanding Awards in exchange for payments of cash, property or a
combination thereof having an aggregate value equal to the value of such Awards,
as determined by the Committee or the Board in its sole discretion (it being
understood that if shareholders receive consideration other than publicly traded
equity securities of the surviving entity, any determination by the Committee
that the value of a Stock Option shall equal the excess, if any, of the value of
the consideration being paid for each Share in such transaction over the
Exercise Price of such Option shall conclusively be deemed valid);

 
 
 

--------------------------------------------------------------------------------

 
 

 
(ii)
substitute other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
Shares subject to outstanding Awards;

 

 
(iii)
arrange for the assumption of Awards, or replacement of Awards with new awards
based on other property or other securities (including, without limitation,
other securities of the Company and securities of entities other than the
Company), by the affected Subsidiary, Affiliate, or division or by the entity
that controls such Subsidiary, Affiliate, or division following the transaction
(as well as any corresponding adjustments to Awards that remain outstanding
based upon Company securities); and

 

 
(iv)
may, after giving Participants an opportunity to exercise their outstanding
Stock Options terminate any or all unexercised Stock Options.  Such termination
shall take place as of the date of the Change in Control or such other date as
the Committee may specify.

 
No such adjustments may, however, materially change the value of benefits
available to a Participant under an outstanding Award.
 
                        (c)        Section 409A Provisions with Respect to
Adjustments.  Notwithstanding the foregoing: (i) any adjustments made pursuant
to this Section to Awards that are considered "deferred compensation" within the
meaning of Code Section 409A shall be made in compliance with the requirements
of Code Section 409A unless the Participant consents otherwise; (ii) any
adjustments made to Awards that are not considered "deferred compensation"
subject to Code Section 409A shall be made in such a manner as to ensure that
after such adjustment, the Awards either continue not to be subject to Code
Section 409A or comply with the requirements of Code Section 409A unless the
Participant consents otherwise; and (iii) the Committee shall not have the
authority to make any adjustments under this Section to the extent that the
existence of such authority would cause an Award that is not intended to be
subject to Code Section 409A to be subject thereto.
 
17.
TAX WITHHOLDING

 
Whenever under this Plan, cash or Shares are to be delivered upon exercise of an
Award or any other event with respect to rights and benefits hereunder, the
Committee shall be entitled to require as a condition of delivery (i) that the
Participant remit an amount sufficient to satisfy all federal, state, and local
withholding tax requirements related thereto, (ii) that the minimum withholding
of such sums come from compensation otherwise due to the Participant or from any
Shares due to the Participant under this Plan, or (iii) any combination of the
foregoing provided.
 
18.
AMENDMENT OF THE PLAN AND AWARDS

 
                        (a)        The Board of Directors may at any time, and
from time to time, modify or amend the Plan in any respect, prospectively or
retroactively; provided however, (i) provisions governing grants of Incentive
Stock Options shall be submitted for shareholder approval to the extent required
by such law or regulation; (ii) except as permitted by Section 16, no amendment
may increase the share limitations set forth in Section 5 or decrease the
minimum Exercise Price for Stock Options set forth in Sections 7(a) and 8(a),
unless any such amendment is approved by the Company’s shareholders within 12
months before or after such amendment; and (iii) the provisions of Section 18(b)
(relating to Option repricing) may not be amended, unless any such amendment is
approved by the Company’s shareholders.  Failure to ratify or approve amendments
or modifications by shareholders shall be effective only as to the specific
amendment or modification requiring such approval or ratification.  Other
provisions of this Plan will remain in full force and effect.  No such
termination, modification or amendment may adversely affect the rights of a
Participant under an outstanding Award without the written permission of such
Participant.
 
 
 

--------------------------------------------------------------------------------

 
 
                         (b)      The Committee may amend any Award Agreement,
prospectively or retroactively; provided, however, that no such amendment shall
adversely affect the rights of any Participant under an outstanding Award
without the written consent of such Participant; provided, however, that
repricing of Stock Options shall not be permitted.  For this purpose, a
repricing means any of the following (or any other action that has the same
effect as any of the following): (i) changing the terms of an Option to lower
its Exercise Price; (ii) any other action that is treated as a repricing under
generally accepted accounting principles; and (iii) canceling an Option at a
time when its exercise price is equal to or greater than the fair market value
of the underlying stock in exchange for another Option or other Award, unless
the cancellation and exchange occurs in connection with an event set forth in
Section 16.  Such cancellation and exchange would be considered a repricing
regardless of whether it is treated as a repricing under generally accepted
accounting principles and regardless of whether it is voluntary on the part of
the Participant.
 
19.
RIGHT OF OFFSET

 
The Company will have the right to offset against its obligation to deliver
shares of Common Stock (or other property) under the Plan or any Award Agreement
any outstanding amounts (including, without limitation, travel and entertainment
or advance account balances, loans, repayment obligations under any Awards, or
amounts repayable to the Company pursuant to tax equalization, housing,
automobile or other employee programs) that the Participant then owes to the
Company and any amounts the Committee otherwise deems appropriate pursuant to
any tax equalization policy or agreement; provided, however, that no such offset
shall be permitted if it would constitute an "acceleration" of a payment
hereunder within the meaning of Code Section 409A.  This right of offset shall
not be an exclusive remedy and the Company’s election not to exercise the right
of offset with respect to any amount payable to a Participant shall not
constitute a waiver of this right of offset with respect to any other amount
payable to the Participant or any other remedy.
 
20.
EFFECTIVE DATE OF PLAN

 
The Plan shall become effective immediately upon its approval by the Company’s
shareholders.
 
21.
TERMINATION OF THE PLAN

 
The right to grant Awards under the Plan will terminate 10 years after the
Effective Date.  The Board of Directors has the right to suspend or terminate
the Plan at any time, provided that no such action will, without the consent of
a Participant, adversely affect a Participant’s rights under an outstanding
Award.
 
22.
APPLICABLE LAW; COMPLIANCE WITH LAWS

 
The Plan will be administered in accordance with the laws of the State of Texas
and applicable federal law.  Notwithstanding any other provision of the Plan,
the Company shall have no liability to issue any Shares under the Plan unless
such issuance would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity.  Prior to the
issuance of any Shares under the Plan, the Company may require a written
statement that the recipient is acquiring the shares for investment and not for
the purpose or with the intention of distributing the shares.
 
 
 

--------------------------------------------------------------------------------

 
 
23.
PROHIBITION ON DEFERRED COMPENSATION

 
It is the intention of the Company that no Award shall be "deferred
compensation" subject to Code Section 409A unless and to the extent that the
Committee specifically determines otherwise, and the Plan and the terms and
conditions of all Awards shall be interpreted accordingly.  The terms and
conditions governing any Awards that the Committee determines will be subject to
Code Section 409A, including any rules for elective or mandatory deferral of the
delivery of cash or Shares pursuant thereto, shall be set forth in the
applicable Award Agreement, and shall comply in all respects with Code Section
409A.  Notwithstanding any provision herein to the contrary, any Award issued
under the Plan that constitutes a deferral of compensation under a "nonqualified
deferred compensation plan" as defined under Code Section 409A(d)(1) and is not
specifically designated as such by the Committee shall be modified or cancelled
to comply with the requirements of Code Section 409A, including any rules for
elective or mandatory deferral of the delivery of cash or Shares pursuant
thereto.
 
24.
NO GRANTS IN CONTRAVENTION OF THE 1940 ACT

 
At all times during such periods as the Company qualifies or intends to qualify
as a "business development company," no Award may be granted under the Plan if
the grant or terms of such Award would cause the Company to violate Section 61
of the Investment Company Act of 1940 (or any other provision of the Investment
Company Act of 1940 applicable to "business development companies"), and, if
approved for grant, such an award will be void and of no effect.
 
In furtherance of the intent that Awards available to be granted under the Plan
be limited to those that can be granted by a "business development company"
qualifying as such under the Investment Company Act of 1940, except as otherwise
permitted by exemptive relief or other relief that may be granted by the
Securities and Exchange Commission or its staff and determined by the Board of
Directors, Restricted Stock may be awarded only in exchange for full payment
thereof (as determined by the Board of Directors).
 
 

--------------------------------------------------------------------------------